                   Case 18-10601-MFW                    Doc 2559          Filed 08/29/19   Page 1 of 14



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 2545
------------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

FORREST KUFFER, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Bankruptcy Solutions, LLC2, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On August 22, 2019, I caused to be served the “Notice of Agenda of Matters Scheduled for
   Hearing on August 26, 2019 at 11:30 a.m. (ET) [Cancelled],” dated August 22, 2019 [Docket
   No. 2545], by causing true and correct copies to be:

       a. enclosed securely in separate postage pre-paid envelopes and delivered via overnight
          mail to those parties listed on the annexed Exhibit A,

       b. delivered via facsimile to those parties listed on the annexed Exhibit B, and

       c. delivered via electronic mail to those parties listed on the annexed Exhibit C.




1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
2   Epiq Bankruptcy Solutions, LLC is now known as Epiq Corporate Restructuring, LLC
            Case 18-10601-MFW         Doc 2559     Filed 08/29/19    Page 2 of 14



3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                          /s/ Forrest Kuffer
                                                          Forrest Kuffer


 Sworn to before me this
 27th day of August, 2019
 /s/ Cassandra Murray
 Notary Public, State of New York
 No. 01MU6220179
 Qualified in Queens County
 Commission Expires April 12, 2022
Case 18-10601-MFW   Doc 2559   Filed 08/29/19   Page 3 of 14




                    EXHIBIT A
                                             THE WEINSTEIN COMPANY
                       Case 18-10601-MFW          Doc 2559 List
                                                    Service  Filed 08/29/19       Page 4 of 14
Claim Name                               Address Information
AMERICAN EXPRESS TRAVEL RELATED          C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
FRIED SAPERSTEIN ABBATT, P.C.            (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                         CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
OFFICE OF THE UNITED STATES ATTORNEY     DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
PEOPLE OF THE STATE OF NEW YORK, THE     C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                         STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION       100 F STREET, NE WASHINGTON DC 20549
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341




                                  Total Creditor count 9




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
             Case 18-10601-MFW Doc 2559 Filed 08/29/19 Page 5 of 14
        THE WEINSTEIN COMPANY HOLDINGS LLC, et al. – Case No. 18-10601 (MFW)
                           Overnight Mail Additional Parties

BBC FILMS                                     RICH MICHAELSON MAGALIFF, LLP
ATTN: LIVY SANDLER, LEGAL & BS                ATTN: ROBERT N. MICHAELSON
AFFAIRS MGR                                   355 MADISON AVENUE, 9TH FLOOR
BBC ZONE A, 7TH FL,                           NEW YORK, NY 10017
BBC BROADCASTING HOUSE,
PORTLAND PLACE
LONDON W1A 1AA
UNITED KINGDOM
Case 18-10601-MFW   Doc 2559   Filed 08/29/19   Page 6 of 14




                    EXHIBIT B
                                      Case 18-10601-MFW         Doc 2559     Filed 08/29/19      Page 7 of 14
                                      THE WEINSTEIN COMPANY HOLDINGS LLC, et al . – Case No. 18-10601 (MFW)
                                                         Facsimile Master Service List

NAME                                           PARTY REPRESENTED                          CONTACT                                      FAX
AKIN GUMP STRAUSS HAUER & FELD LLP             (COUNSEL TO PORTFOLIO FUNDING COMPANY      ATTN: DEBORAH J. NEWMAN, ESQ.                212-872-1002
                                               LLC I)
AKIN GUMP STRAUSS HAUER & FELD LLP             (COUNSEL TO EAST WEST BANK)                ATTN: DAVID F. STABER, ESQ.                  214-969-4343
AKIN GUMP STRAUSS HAUER & FELD LLP             (COUNSEL TO PORTFOLIO FUNDING COMPANY      ATTN: DAVID P. SIMONDS, ESQ.                 310-229-1001
                                               LLC I)
BROWN RUDNICK LLP                              (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK,   ATN: EDWARD S. WEISFELNER, ESQ.              212-209-4801
                                               S.A.THOMAS, M.SAGEMILLER & N.KLATT)

BUSH GOTTLIEB                                  (COUNSEL TO DIRECTORS GUILD OF AMERICA, ATTN: JOSEPH A. KOHANSKI, DAVID E. AHDOOT, 818-973-3201
                                               INC ET AL)                              KIRK PRESTEGARD & KIEL IRELAND, ESQS.

CROSS & SIMON, LLC                             (COUNSEL TO CREATIVE ARTIST AGENCY)        ATTN: CHRISTOPHER P. SIMON & KEVIN S. MANN, 302-777-4224
                                                                                          ESQS.
CROSS & SIMON, LLC                             (COUNSEL TO WARNER BROS., KANBAR           ATTN: CHRISTOPHER P. SIMON, ESQ.            302-777-4224
                                               ENTERTAINMENT, LLC, HOODWINKED, LLC,
                                               ANNAPURNA PICTURES, WANDA PICTURES
                                               (HONG KONG) CO. LTD.)
GIBSON, DUNN & CRUTCHER LLP                    (COUNSEL TO INVESTMENT COUNTERPARTIES) ATTN: ROBERT A KLYMAN, MATTHEW G.                213-229-7520
                                                                                        BLOUSLOG & ERIC THOMAS HAITZ, ESQS.
HAGENS BERMAN SOBOL SHAPIRO LLP                (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, ATTN: ELIZABETH A. FEGAN & EMILY BROWN,        708-628-4950
                                               S.A.THOMAS, M.SAGEMILLER & N.KLATT)      ESQS.

IP MANAGEMENT, INC. / IPW, LLC                                                            C/O MARC TOBEROFF                            310-246-3101

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC                                                 ATTN: JOSEPH CORRIGAN                        617-451-0409

KLEE, TUCHIN, BOGDANOFF & STERN LLP            (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX ATN: THOMAS E. PATTERSON & JULIAN I.            310-407-9090
                                               INTL. B.V. NETFLIX STUDIOS LLC, AND     GURULE, ESQS.
                                               NETFLIX, INC.)
LANDAU GOTTFRIED & BERGER LLP                  (COUNSEL TO ANNAPURNA PICTURES)         ATTN: PETER J. GURFEIN                          310-557-0056

LANDAU GOTTFRIED & BERGER LLP                  (COUNSEL TO CREATIVE ARTISTS AGENCY)       ATTN: MICHAEL I. GOTTFRIED, ESQ.             310-557-0056

LANDAU GOTTFRIED & BERGER LLP                  (COUNSEL TO KANBAR ENTERTAINMENT, LLC ATTN: JOHN P. REITMAN & JON L.R. DALBERG,         310-557-0056
                                               AND HOODWINKED, LLC)                  ESQS.

LANDAU GOTTFRIED & BERGER LLP                  (COUNSEL TO WARNER BROS.)               ATTN: JON L.R. DALBERG, ESQ.                    310-557-0056
LATHAM & WATKINS LLP                           (COUNSEL TO TIM SARNOFF)                ATTN: MARVIN S. PUTNAM, LAURA R.                424-653-5501
                                                                                       WASHINGTON
LATHAM & WATKINS LLP                           (COUNSEL TO TIM SARNOFF)                ATTN: TED A. DILLMAN                            213-891-8763
LAW OFFICE OF CURTIS A. HEHN                   (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX ATTN: CURTIS A. HEHN, ESQ.                      302-351-7214
                                               INTL. B.V. NETFLIX STUDIOS LLC, AND
                                               NETFLIX, INC.)
                                       Case 18-10601-MFW         Doc 2559     Filed 08/29/19      Page 8 of 14
                                       THE WEINSTEIN COMPANY HOLDINGS LLC, et al . – Case No. 18-10601 (MFW)
                                                          Facsimile Master Service List

LOEB & LOEB LLP                                 (COUNSEL TO BBC WORLDWIDE LIMITED)         ATTN: WALTER H. CHURCHAK & BETHANY D.        212-407-4990
                                                                                           SIMMONS
LOEB & LOEB LLP                                 (COUNSEL TO TOYOTA MOTOR SALES, USA,       ATTN: WALTHER H. CURCHACK & BETHANY D.       212-407-4990
                                                INC. & TOYOTA MOTOR CORPORATION)           SIMMONS, ESQS.

MCCABE, WEISBERG & CONWAY, LLC                  (COUNSEL TO DAIMLER TRUST)                 ATTN: JANET Z. CARLTON, CHASE N. MILLER,     855-425-1980
                                                                                           KRISTI J. DOUGHTY & MICHAEL K. PAK

MCDERMOTT WILL & EMERY LLP                      (COUNSEL TO BETA FILM GMBH)                ATTN: DARREN AZMAN, ESQ.                     212-547-5444
MORRIS JAMES LLP                                (COUNSEL TO BBC WORLDWIDE LIMITED)         ATTN: ERIC J. MONZO, ESQ.                    302-571-1750

MORRIS JAMES LLP                                (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK,   ATTN: JEFFRESY R. WAXMAN, ESQ.               302-571-1750
                                                S.A.THOMAS, M.SAGEMILLER & N.KLATT)

MORRIS JAMES LLP                                (COUNSEL TO TOYOTA MOTOR SALES, USA,       ATTN: ERIC J. MONZO, ESQ.                    302-571-1750
                                                INC. & TOYOTA MOTOR CORPORATION)

MORRIS, NICHOLS, ARSHT & TUNNELL LLP            (COUNSEL TO TIM SARNOFF)                   ATTN: DEREK C. ABBOTT, MATTHEW O. TALMO      302-658-3989

OFFICE OF THE UNITED STATES TRUSTEE                                                                                                    302-573-6497
PILLSBURY WINTHROP SHAW PITTMAN LLP             (COUNSEL TO STUDIOCANAL S.A.S., WILD       ATTN: KATHY A. JORRIE, ESQ., DAVID MINNICK, 213-226-4499
                                                BUNCH S.A., & GAUMONT S.A.)                ESQ., & JEFFREY WEXLER, ESQ.
ROSENTHAL, MONHAIT & GODDESS, P.A.              (COUNSEL TO STUDIOCANAL S.A.S., WILD       ATTN: NORMAN M. MONHAIT, ESQ. & EDWARD B. 302-658-7567
                                                BUNCH S.A., & GAUMONT S.A.)                ROSENTHAL, ESQ.
SNELL & WILMER                                  (COUNSEL TO OPUS BANK)                     ATTN: ROBERT R. KINAS, BLAKELEY E. GRIFFITH 702-784-5252
                                                                                           & CHARLES E. GIANELLONI, ESQS.

TN DEPT OF REVENUE                                                                         C/O TN ATTORNEY GENERAL'S OFFICE,            615-741-3334
                                                                                           BANKRUPTCY DIVISION
TOBEROFF & ASSOCIATES, PC                       (COUNSEL TO LESIA ANSON)                   ATTN: MARC TOBEROFF, ESQ.                    310-246-3101

YOUNG CONWAY STARGATT & TAYLOR, LLP             (COUNSEL TO INVESTMENT COUNTERPARTIES) ATTN: MICHAEL R. NESTOR, ANDREW L.               302-571-1253
                                                                                       MAGAZINER, ESQS
                      Case 18-10601-MFW   Doc 2559   Filed 08/29/19   Page 9 of 14
               THE WEINSTEIN COMPANY HOLDINGS LLC, et. al. – Case No. 18-10601 (MFW)
                                 Facsimile Additional Service List

FIRM                                        CONTACT                                    FAX NUMBER
KLEHR HARRISON HARVEY BRANZBURG LLP         ATTN: MICHAEL W. YURKEWICZ                 302-426-9193
SHEPPARD MULLIN RICHTER & HAMPTON LLP       ATTN: MARTIN D. KATZ, ALAN H. MARTIN,
                                            MICHAEL M. LAUTER                          310-228-3701
Case 18-10601-MFW   Doc 2559   Filed 08/29/19   Page 10 of 14




                    EXHIBIT C
             Case 18-10601-MFW   Doc 2559   Filed 08/29/19   Page 11 of 14
      THE WEINSTEIN COMPANY HOLDINGS LLC, et. al. – Case No. 18-10601 (MFW)
                       Electronic Mail Master Service List

abrown@gsbblaw.com                              djnewman@akingump.com
afg@pryormandelup.com                           dklauder@bk-legal.com
agbankdelaware@ag.tn.gov                        dminnick@pillsburylaw.com
aglenn@kasowitz.com                             dpoitras@jmbm.com
agold@herrick.com                               drichards@finemanlawfirm.com
amagaziner@ycst.com                             driley@allenmatkins.com
andrew.goldman@wilmerhale.com                   dstaber@akingump.com
andrewtenzer@paulhastings.com                   ebc@stevenslee.com
anjana.samant@ag.ny.gov                         ecf@bg.law
aremming@mnat.com                               edward@skagitlaw.com
bankfilings@ycst.com                            ehaitz@gibsondunn.com
Bankruptcy2@ironmountain.com                    ejustison@ycst.com
bennettmurphy@quinnemanuel.com                  emfox@seyfarth.com
beth@hbsslaw.com                                emilyb@hbsslaw.com
bgriffith@swlaw.com                             emonzo@morrisjames.com
bill.freeman@kattenlaw.com                      enid.stuart@ag.ny.gov
boneill@kramerlevin.com                         ericka.johnson@wbd-us.com
bsandler@pszjlaw.com                            erosenthal@rmgglaw.com
bsimmons@loeb.com                               eweisfelner@brownrudnick.com
cahn@clm.com;griem@clm.com                      fournierd@pepperlaw.com;
cgianelloni@swlaw.com                           gary@lightchaseranimation.com
chardman@winston.com                            gdonilon@mmwr.com
chipman@chipmanbrown.com                        gfmcdaniel@dkhogan.com
craig.martin@dlapiper.com                       griem@clm.com
cris@crisarmenta.com                            gtaylor@ashbygeddes.com
csamis@potteranderson.com                       guilfoyle@blankrome.com
csimon@crosslaw.com                             hannah.mccollum@usdoj.gov
curtishehn@comcast.net                          hornung@lsellp.com
cweinerlevy@venable.com                         hweg@robinskaplan.com
dabbott@mnat.com                                jane.m.leamy@usdoj.gov
dabbott@mnat.com                                jbagdanov@bg.law
dahdoot@bushgottlieb.com;                       jbinford@foley.com
dalowenthal@pbwt.com                            jdalberg@lgbfirm.com
daobrien@venable.com                            jeff.friedman@kattenlaw.com
david.griffiths@weil.com                        jeffrey.wexler@pillsburylaw.com
david.yohai@weil.com                            jerry.hall@kattenlaw.com
dazman@mwe.com                                  jfalgowski@burr.com
dbeskrone@ashbygeddes.com                       jgurule@ktbslaw.com
dbutz@mnat.com                                  jhagle@sidley.com
dgrassgreen@pszjlaw.com                         jharker@cohenseglias.com
             Case 18-10601-MFW     Doc 2559   Filed 08/29/19   Page 12 of 14
      THE WEINSTEIN COMPANY HOLDINGS LLC, et. al. – Case No. 18-10601 (MFW)
                       Electronic Mail Master Service List

jhh@stevenslee.com                                meltzere@pepperlaw.com
jhoover@beneschlaw.com                            mgottfried@lgbfirm.com
jkohanski@bushgottlieb.com;                       mharvey@mnat.com
jledmonson@venable.com                            mhelt@foley.com
jleto@letobassuk.com                              mike@dcip.com
jlevitan@proskauer.com                            mlahaie@akingump.com
jmasella@pbwt.com                                 mnestor@ycst.com
jmenton@robinskaplan.com                          morgan.patterson@wbd-us.com
joevanleuven@dwt.com                              morgan.patterson@wbd-us.com
jparker@psazlaw.com                               mstamer@akingump.com
jreitman@lgbfirm.com                              mtalmo@mnat.com
jspringwater@friedmanspring.com                   mtalmo@mnat.com
jssabin@venable.com                               mtoberoff@toberoffandassociates.com
jstang@pszjlaw.com                                nancy.manzer@wilmerhale.com
jwaxman@morrisjames.com                           nmonhait@rmgglaw.com
Karen@parklawllc.com                              nmoss@akingump.com
kathy.jorrie@pillsburylaw.com                     notices@bkservicing.com
kblock@loeb.com                                   parrow@buchalter.com
kcapuzzi@beneschlaw.com                           paulsagan@paulhastings.com
kcowens@venable.com                               pbransten@glaserweil.com
kdwbankruptcydepartment@kelleydrye.com            pgurfein@lgbfirm.com
kelliott@kelleydrye.com                           ppascuzzi@ffwplaw.com
kgood@potteranderson.com                          rachel.albanese@dlapiper.com
kireland@bushgottlieb.com                         rachel.nanes@dlapiper.com
klein@kleinllc.com                                rantonoff@blankrome.com
kmann@crosslaw.com                                rbrady@ycst.com
kprestegard@bushgottlieb.com;                     rfeinstein@pszjlaw.com
laura.washington@lw.com                           rkinas@swlaw.com
lbassuk@letobassuk.com                            rklyman@gibsondunn.com
mail@morrisadelman.com                            rmersky@monlaw.com
mark.desgrosseilliers@wbd-us.com                  roglenl@ballardspahr.com
mark.minuti@saul.com                              rtrack@msn.com
marvin.putnam@lw.com                              rzur@lgbfirm.com
mary.caloway@bipc.com                             sbeach@ycst.com
matthew.ward@wbd-us.com                           scottshelley@quinnemanuel.com
matthew.ward@wbd-us.com                           sgiugliano@diamondmccarthy.com
mbouslog@gibsondunn.com                           sherri.simpson@oag.texas.gov
mbusenkell@gsbblaw.com                            skatona@polsinelli.com
mdelaney@robinskaplan.com                         skaufman@skaufmanlaw.com
melorod@gtlaw.com                                 skuhn@akingump.com
             Case 18-10601-MFW      Doc 2559   Filed 08/29/19   Page 13 of 14
     THE WEINSTEIN COMPANY HOLDINGS LLC, et. al. – Case No. 18-10601 (MFW)
                      Electronic Mail Master Service List

sselbst@herrick.com
stern@lsellp.com
steve@hbsslaw.com
strattond@pepperlaw.com;
summersm@ballardspahr.com
susanwilliams@paulhastings.com
susheelkirpalani@quinnemanuel.com
ted.dillman@lw.com
tgeher@jmbm.com
theodore.tsekerides@weil.com
thomas.califano@dlapiper.com
tpatterson@ktbslaw.com
tscobb@vorys.com
vrubinstein@loeb.com
wagnerr@gtlaw.com
wayne.smith@warnerbros.com
wbowden@ashbygeddes.com
wcurchack@loeb.com
                Case 18-10601-MFW   Doc 2559   Filed 08/29/19   Page 14 of 14
        THE WEINSTEIN COMPANY HOLDINGS LLC, et. al. – Case No. 18-10601 (MFW)
                        Electronic Mail Additional Service List

afreeman@akingump.com
astulman@potteranderson.com
dbotter@akingump.com
fnoyes@offitkurman.com
jgrey@crosslaw.com
jwallach@ghplaw.com
kmiller@skjlaw.com
luskin@lsellp.com
marc@lebolaw.com
npernick@coleschotz.com
preilley@coleschotz.com
prussin@melandrussin.com
rboller@akingump.com
rmcneill@potteranderson.com;
rosner@teamrosner.com
rpalacio@ashbygeddes.com
rzur@lgbfirm.com
